COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                 NO. 2-08-190-CV

AJIT JHANGIANI                                                     APPELLANT

                                            V.

BEVERLY MORNEAULT A/K/A                                             APPELLEE
BEVERLY M. JHANGIANI

                                         ----------

          FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY

                                         ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                         ----------

      We have considered Appellant s Motion To Dismiss Appeal.        It is the

court s opinion that the motion should be granted; therefore, we dismiss the

appeal. See T EX. R. A PP. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See T EX. R. A PP. P. 43.4.

                                                      PER CURIAM

PANEL D: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: July 10, 2008



      1
           See T EX. R. A PP. P. 47.4.